2017 IL App (1st) 160536
                                                                                   SECOND DIVISION
                                                                                   February 7, 2017



                                                No. 1-16-0536


     JANE DOE,                                                     )               Appeal from the
                                                                   )               Circuit Court of
            Plaintiff-Appellant,                                   )               Cook County.
                                                                   )
     v.                                                            )               No. 13 L 13466
                                                                   )
     CHERIE CARLSON,                                               )               Honorable
                                                                   )               John P. Callahan,
            Defendant-Appellee.                                    )               Judge Presiding.

            JUSTICE MASON delivered the judgment of the court, with opinion.
            Presiding Justice Hyman and Justice Neville concurred in the judgment and opinion.

                                                  OPINION

¶1          Plaintiff Jane Doe appeals an order dismissing her November 2013 complaint alleging

     negligence, civil battery, and intentional infliction of emotional distress against defendant,

     Cherie Carlson, on the basis that the statute of limitations had expired. For the reasons that

     follow, we affirm.

¶2                                            BACKGROUND

¶3          This case arises from Cherie Carlson’s alleged sexual abuse of Jane Doe, beginning when

     Doe was 16 years old. In her deposition, Doe, who was born in September 1979, testified that

     she belonged to the North Side Gospel Church and, through the church, became a member of the

     Approved Workmen Are Not Ashamed (AWANA) club at the age of five. Beginning at the age

     of 11 or 12, Doe attended the AWANA overnight camps in Wisconsin for approximately 2

     weeks every summer.
     No. 1-16-0536


¶4           Carlson was a leader at the church in charge of the high school AWANA youth group.

     Doe met Carlson when Doe was 12 or 13, but the two did not have regular contact until Doe

     joined the high school youth group when she was 14 years old. At that time, Doe saw Carlson at

     youth group meetings once a week, at church on Sundays, and for sporadic extracurricular

     activities.

¶5           In the summer of 1996, when Doe was 16, she attended the AWANA overnight camp,

     where she was one of several youth group leaders for the younger members, and Carlson was in

     charge of the leaders. Carlson told Doe during a series of conversations that she was interested in

     pursuing a “discipleship” or mentor-mentee relationship with Doe. Doe understood this to mean

     that Carlson wanted to read the Bible together and act as her teacher and spiritual advisor. Doe

     was aware that Carlson previously had a mentor-mentee relationship with another youth group

     leader. Doe had seen the other leader in bed with Carlson at camp in the summer of 1993 or

     1994, when Doe was 12 or 13. After Doe agreed to the discipleship, Carlson began lying in bed

     with Doe, cuddling her, and giving her back rubs.

¶6           When Doe returned from camp in August 1996, Carlson invited her to Carlson’s parent’s

     house to watch a movie, at which time Carlson fondled her. Doe cried and pulled away, and

     Carlson, also crying, apologized. Doe testified that she felt ashamed, surprised, and scared

     because she knew the touching was wrong. Although Carlson assured Doe it would not happen

     again, approximately one month later, in Carlson’s car, Carlson moved her hand up Doe’s leg

     and kissed Doe. Again, Doe cried and Carlson apologized. From September to December 1996,

     the abuse occurred on at least 10 occasions. In early 1997, Doe testified that Carlson sexually

     penetrated her in Carlson’s parent’s house, which Doe knew was “inappropriate.” Over the next




                                                     -2-
       No. 1-16-0536


       several years, Carlson continued to abuse Doe, often taking her to hotels when Carlson’s parents

       were home.

¶7            Doe testified that the sexual abuse became less frequent when she began college and

       stopped altogether in 1999 when Doe was 20, because Doe “couldn’t take it anymore” and felt

       Carlson was no longer interested in being her spiritual advisor, but was using her for sex. At no

       point did Doe feel that her relationship with Carlson was consensual.

¶8            Doe did not report Carlson’s behavior while it was occurring because she was aware that

       when Wren made allegations against Carlson, Wren and her family left the church, while Carlson

       remained. In addition, Carlson threatened to kill herself if Doe told anyone about the abuse.

¶9            In 1999, after the abuse had stopped, Doe received a phone call from a woman named

       Dianna, who asked Doe if Carlson ever tried to touch her. Doe did not answer the question

       directly, but later called Dianna’s cousin, Claire, and told her about Carlson’s abuse towards her

       because she was concerned about Dianna. Specifically, Doe told Claire that Carlson was

       “sexually inappropriate” with her in the hopes that Claire would “warn” her cousin. At around

       this same time, Doe began experiencing chronic anxiety, sadness, and nightmares. However, Doe

       testified that she did not connect these feelings to Carlson’s abuse until more than a decade later,

       when in 2012 she told her husband what she had suffered and began therapy. Her therapist

       diagnosed her with post-traumatic stress disorder arising out of the abuse.

¶ 10          Doe filed suit against Carlson, among others, on November 15, 2013. Carlson moved to

       dismiss the suit on the grounds that the statute of limitations had expired in 2001, two years after

       Doe knew or should have known both that the abuse occurred and that her injury was caused by

       the abuse. See 735 ILCS 5/13-202.2(b) (West 1996). The trial court agreed and granted

       Carlson’s motion.



                                                       -3-
       No. 1-16-0536


¶ 11                                               ANALYSIS

¶ 12          The sole issue on appeal is the timeliness of Doe’s suit against Carlson. The relevant

       statute of limitations provides that “An action for damages for personal injury based on

       childhood sexual abuse must be commenced within 2 years of the day the person abused

       discovers or through the use of reasonable diligence should discover that the act of childhood

       sexual abuse occurred and that the injury was caused by the childhood sexual abuse.” 735 ILCS

       5/13-202.2(b) (West 1996). The statute further provides that the limitations period under

       subsection (b) does not begin to run until the victim of the abuse is 18 years old. 735 ILCS 5/13-

       202.2(d) (West 1996).

¶ 13          The trial court granted Carlson’s motion to dismiss the complaint as untimely pursuant to

       section 2-619(a)(5) of the Code of Civil Procedure (735 ILCS 5/2-619(a)(5) (West 2012)), and

       our review of that dismissal order is de novo (Solaia Technology, LLC v. Specialty Publishing

       Co., 221 Ill. 2d 558, 579 (2006)). Ordinarily, the issue of when the statute of limitations begins

       to run under the discovery rule is one of fact, but when the answer is clear from the pleadings,

       we may decide this issue as a matter of law. Softcheck v. Imesch, 367 Ill. App. 3d 148, 156

       (2006). Significantly, we accept as true all well-pleaded facts in the plaintiff’s complaint and

       draw reasonable inferences from those facts in favor of the plaintiff as the non-moving party.

       Chicago Title Insurance Co. v. Teachers’ Retirement System, 2014 IL App (1st) 131452, ¶ 13.

¶ 14          Carlson argues that Doe knew of the abuse and knew or should have known that her

       injury was caused by the abuse no later than 1999, shortly after she ended her relationship with

       Carlson. Therefore, the limitations period expired two years later in 2001, according to Carlson.

       In support, Carlson cites Clay v. Kuhl, 189 Ill. 2d 603 (2000), and Parks v. Kownacki, 193 Ill. 2d

       164 (2000). Significantly, both cases address sexual abuse that occurred prior to the time the



                                                       -4-
       No. 1-16-0536


       legislature enacted a separate statute of limitations for actions involving childhood sexual abuse.

       Before 1991, the applicable statute of limitations for abuse cases was two years, the same as for

       all cases involving personal injury. See Ill. Rev. Stat. 1989, ch. 110, ¶ 13-202. A separate section

       of the pre-1991 Code provides that the two-year period for bringing a cause of action for

       personal injury does not begin to run until the plaintiff reaches the age of 18. Ill. Rev. Stat. 1989,

       ch. 110, ¶ 13-211. In both Clay and Parks, the plaintiffs waited well over two years past the time

       of the abuse to file their complaints, but both plaintiffs claimed the benefit of the discovery rule.

       Clay, 189 Ill. 2d at 607-08; Parks, 193 Ill. 2d at 173-74. Pursuant to the discovery rule, “a party’s

       cause of action accrues when the party knows or reasonably should know of an injury and that

       the injury was wrongfully caused.” Clay, 189 Ill. 2d at 608 (citing Knox College v. Celotex

       Corp., 88 Ill. 2d 407, 415 (1981)).

¶ 15          In Clay, the plaintiff, who filed suit in 1996, admitted that she knew of the abuse at the

       time it occurred in the 1970s, but she did not realize her “ ‘sexual encounters’ ” with the

       defendant had caused her later psychological injuries until June 1994. Id. at 605, 609. But the

       supreme court held that application of the discovery rule did not save the plaintiff’s complaint,

       which was otherwise untimely. Id. at 610. The court’s decision rested on the fact plaintiff “[did]

       not argue that she repressed her memories of the abuse” and that she “was aware of the abuse at

       the time it occurred.” Id. The court went on to hold that “Illinois law presumes an intent to harm

       and a resulting injury” from the “misconduct” committed by the defendant. Id. at 611; see also

       Softcheck, 367 Ill. App. 3d at 156 (“As a matter of law, adults are charged with the knowledge

       that sexual contact between 9- to 14-year-old boys and an adult is not only harmful and wrong

       but also that it results in injury.”). Accordingly, the plaintiff’s complaint was untimely since she

       knew of the abuse (which was tantamount to knowing she was injured) and that her injury was



                                                        -5-
       No. 1-16-0536


       wrongfully caused by the time she turned 18 in 1983, but did not file suit until 14 years later.

       Clay, 189 Ill. 2d at 610-12.

¶ 16          The supreme court reached the same conclusion in Parks. There, the plaintiff likewise

       alleged that while she had not repressed memories of the abuse by her priest, she did not connect

       her post-traumatic stress disorder diagnosis with that abuse until over 20 years after the abuse

       ended. Parks, 193 Ill. 2d at 177. Moreover, she alleged that at the time the abuse was occurring,

       she did not know that the sexual relationship between her and her priest was wrong. Id. The

       supreme court, citing Clay, held that the discovery rule did not save the plaintiff’s claims. Id. at

       177-78. The court pointed out that, despite the plaintiff’s allegations, her actions of reporting the

       abuse to her parents and a church leader demonstrated that she knew the defendant had wronged

       her. Id. at 177. Further, the plaintiff reasonably should have known that a portion of her injury—

       namely, the abortion the defendant forced her to obtain—was caused by the abuse. Id. at 177-78.

       The court concluded that the facts regarding plaintiff’s knowledge were stronger than those in

       Clay and affirmed the dismissal of the plaintiff’s complaint as time-barred. Id. at 178.

¶ 17          Doe disputes the applicability of Clay and Parks, pointing out that they do not interpret

       section 13-202.2 of the Code but instead apply the common law discovery rule. But Doe

       overlooks the supreme court’s express finding in Clay that section 13-202.2 of the Code

       “codif[ied] the common law discovery rule for actions involving childhood sexual abuse.” Clay,

       189 Ill. 2d at 609. As such, we are hard-pressed to find inapposite cases applying that rule.

¶ 18          Significantly, Doe’s allegations bear striking similarities to those made by the Clay and

       Park plaintiffs. First, Doe does not allege her memories of the abuse were repressed. Further,

       while she, too, denied awareness of the fact that the contact between her and Carlson was

       criminal, she admitted that she knew the contact was “wrong” and “inappropriate” at the time it



                                                        -6-
       No. 1-16-0536


       was occurring. Doe elaborated that she did not believe her encounters with Carlson amounted to

       a consensual dating or sexual relationship. It is well-settled that under the discovery rule a

       plaintiff need not appreciate the criminality of the conduct at issue to be charged with knowledge

       that her injury was wrongfully caused. See Mitsias v. I-Flow Corp., 2011 IL App (1st) 101126,

       ¶ 24 (citing Knox, 88 Ill. 2d at 415-16). Finally, just as the plaintiff in Parks, Doe, at the age of

       20, informed a third party that Carlson had been “sexually inappropriate” with her. Indeed, Doe

       had considered reporting Carlson’s conduct earlier, but decided against it after remembering that

       another girl whom Carlson mentored made similar allegations that Carlson “inappropriately

       touch[ed]” her, only to end up leaving the church with her family. Doe also recalled that her

       youth group leader at the time ordered the members not to discuss those allegations. Taken

       together, and contrary to her argument on appeal, Doe’s testimony establishes that she knew of

       Carlson’s abuse at the time it occurred.

¶ 19          Turning then to the issue of when Doe knew that her injuries were caused by the sexual

       abuse (the second prong of section 13-202.2(b)), pursuant to Clay, knowledge of injury is

       presumed where the victim was aware of the sexual abuse as it was occurring (Clay, 189 Ill. 2d

       at 611-12). And even assuming arguendo that this presumption of knowledge of injury is

       inapplicable, Doe’s testimony nevertheless reveals that she had actual knowledge of the cause of

       at least a portion of her injuries when they occurred.

¶ 20          In Doe’s complaint, she states a claim for, inter alia, intentional infliction of emotional

       distress against Carlson, alleging that “as a direct result of [Carlson’s] conduct” she “suffered

       and will continue to suffer *** severe and permanent emotional distress, physical manifestations

       of emotional distress, embarrassment, and loss of self-esteem, humiliation and psychological

       injuries.” All these are injuries Doe testified she suffered immediately following the abuse. For



                                                         -7-
       No. 1-16-0536


       example, Doe testified that after Carlson fondled her, Doe began crying and felt shame, fear, and

       embarrassment. These same reactions and feelings occurred whenever Carlson abused her. To be

       sure, Doe may not have realized that the persistent nightmares and ongoing emotional problems

       she experienced in her 20s were likewise attributable to the abuse, but it is not necessary that a

       plaintiff recognize the full extent of his or her injuries before bringing suit. See, e.g., Golla v.

       General Motors Corp., 167 Ill. 2d 353, 367 (1995). Thus, regardless of the applicability of the

       Clay presumption, the evidence reveals that Doe actually knew that a portion of her injury was

       caused by the abuse at the age of 16. And pursuant to section 13-202.2(d), when Doe reached the

       age of 18, the statute of limitations began to run. See 735 ILCS 5/13-202.2(d) (West 1996). The

       statute expired two years later, in 1999, well before Doe filed her complaint against Carlson in

       2013. The circuit court’s order dismissing Doe’s complaint as time-barred is therefore affirmed.

¶ 21           Affirmed.




                                                         -8-